PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,921,462
Issue Date:   Jun 8, 2021
Application No. 29/722,220
Filing or 371(c) Date:  Jan 28 2020
Attorney Docket No.  19-397-IH-D 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 for Duplicate Letters Patent filed December 9, 2021, for the above-identified patent.

The petition is DISMISSED.

The petition for duplicate letters patent cannot be considered at this time because it contains an improper S-signature. In this regard, the practitioner signing the petition, Kyle A. Fletcher, Esq., did not supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature pursuant to 37 CFR 1.4(2)(ii).  Any request for reconsideration must be properly signed.  

Any request for reconsideration under 37 CFR 1.182 may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET